In a proceeding on objections to the probate of a will, order of the Surrogate's Court, Westchester County, on reargument, granting appellant’s motion to examine adverse parties before trial modified on the faets.by striking out the date “ April 19, 1937,” appearing in the *993order as reproduced in the papers on appeal at folios 24, 28, 31, 35, 39 and 45, and in each instance substituting in place thereof the date “ October 27, 1926.” The order is further modified on the facts by striking out the following words appearing at folios 30, 31, “ the scope of said examination or the papers to be marked for identification shall not include any matters which are privileged by reason of the relationship of attorney and client between Frank L. Polk or any member or employee of his law firm and the decedent; ” and by striking out similar words in reference to Walter D. Fletcher appearing at folio 38. The order is further modified on the facts by striking out the word “ denied ” appearing at folio 47 and substituting in place thereof the word “ granted.” As thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant, and with disbursements to all other parties filing briefs, payable out of the estate. Under the special circumstances of this case the application should have been granted to the extent indicated by the modifications which have been ordered. The record herein is directed to be sealed. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.